Citation Nr: 1503272	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  09-36 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for arterial hypertension (claimed as high blood pressure).

4.  Entitlement to service connection for diabetes mellitus, type II.

5.  Entitlement to service connection for a right wrist disability.

6.  Entitlement to service connection for major depressive disorder (MDD).

7.  Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for a right knee disability, and if so, whether service connection is warranted.

8.  Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for a left knee disability, and if so, whether service connection is warranted.

9.  Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for bilateral foot plantar fasciitis, and if so, whether service connection is warranted.

10.  Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for a bilateral foot arthritis, and if so, whether service connection is warranted.

11.  Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for a right shoulder disability, and if so, whether service connection is warranted.

12.  Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for a left shoulder disability, and if so, whether service connection is warranted.

13.  Entitlement to a disability rating higher than 20 percent for lumbosacral strain-myositis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January to April 1977, and from February 2003 to July 2004, with additional unverified periods of active and inactive duty for training (ACDUTRA & INACDUTRA).

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The issues of entitlement to service connection for headaches and a bilateral hand disability have been raised by the record in an April 2009 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues entitlement to service connection for hearing loss, tinnitus, arterial hypertension, diabetes, right wrist disability, bilateral foot arthritis, right and left shoulder disabilities, and entitlement to a higher disability rating for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a November 2006 rating decision, the Veteran's claims of entitlement to service connection for right and left knee disabilities were denied, and he did not appeal that decision.  The evidence associated with his claims since November 2006 relates to unestablished facts necessary to substantiate the claim, and establishes he was diagnosed with arthritis of the bilateral knees within a year of separating from service.

2.  In a November 2006 rating decision, the Veteran's claims of entitlement to service connection for right and left foot disabilities were denied, and he did not appeal that decision.  The evidence associated with his claims since November 2006 relates to unestablished facts necessary to substantiate the claims, and establishes he was diagnosed with plantar fasciitis of the bilateral feet during active duty service.

3.  In a November 2006 rating decision, the Veteran's claims of entitlement to service connection for right and left shoulder disabilities were denied, and he did not appeal that decision.  The evidence associated with his claims since November 2006 relates to unestablished facts necessary to substantiate the claims.

4.  The Veteran formally appealed the RO's denial of his claim for service connection for depression in September 2011.  Service connection was subsequently granted by the RO in July 2014, with an effective date of service connection in July 2013.  The Veteran's September 2011 appeal was pending certification to the Board at the time of the RO's decision, thus the date of receipt of that claim to service connect depression was available as a potential effective date for service connection.  The evidence shows a direct relationship between his service and his psychiatric symptoms, first diagnosed in June 2004.  Therefore, the effective date of service connection for MDD is June 9, 2010, the date of receipt of his initial claim.
 

CONCLUSIONS OF LAW

1.  The November 2006 rating decision denying the claims of entitlement to service connection for right and left knee disabilities is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).  New and material evidence has since been received, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  The criteria for service connection for arthritis of the right and left knees are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

2.  The November 2006 rating decision denying the claims of entitlement to service connection for right and left foot plantar fasciitis and arthritis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).  New and material evidence has since been received, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  The criteria for service connection for plantar fasciitis of the right and left foot are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

3.  The November 2006 rating decision denying the claims of entitlement to service connection for right and left shoulder disabilities is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).  New and material evidence has since been received, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

4.  An effective date of June 9, 2010, is granted for the Veteran's MDD.  
38 U.S.C.A. § 5110 (b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (2013); 
38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2014).  

Bilateral knees, feet, and shoulders

In general, decisions that are not timely appealed are final.  38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. §§ 20.1100 , 20.1103 (2014).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2014).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The claims for service connection for a bilateral knee and feet conditions were denied in November 2006, because the evidence did not show a relationship to service.  He did not appeal that decision, and is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

Evidence received since then contains statements of the Veteran, alleging that he injured his knees and feet while performing his duties driving transports in Iraq.  He alleges that the bumpy roads caused trauma to his lower extremities.  He also alleges that his shoulders became painful in service.  This evidence was previously unestablished and is necessary to decide the claim, as it suggests a relationship to service.  The Board is reopening these claims.  38 C.F.R. § 3.156(a) (2014).

In regard to the merits of the Veteran's claims to service connect bilateral knee disabilities, the Board has reviewed the record as a whole.  The record shows the Veteran had a normal clinical evaluation of his lower extremities upon entrance in February 2003.  X-rays of the knees taken in June 2004, prior to separation, did not show arthritis.  He separated in July 2004.  X-rays taken in January 2005 showed mild bilateral osteoarthritis.  The February 2005 VA examiner opined that his arthritis likely pre-existed service.  

The Board finds service connection for bilateral knee arthritis is warranted.  The February 2005 VA examination report is inadequate, as it does not take of knee pain in service into consideration.  The Veteran entered active duty with normal bilateral knees, and was diagnosed with arthritis within a year of separation.  Service connection is granted via presumption.  38 C.F.R. §§ 3.307(a), 3.309(a) (2014).  

In regard to his bilateral feet, the record shows that he entered service in February 2003 with a normal evaluation of his feet.  He complained of bilateral feet pain while on active duty, and plantar fasciitis was diagnosed in June 2004.  The February 2005 VA examiner did not address this diagnosis, but opined that calcaneal spurs were not related to service.  He is still being treated for plantar fasciitis.

Accordingly, service connection for bilateral plantar fasciitis is warranted, as it was incurred during active duty service.  38 C.F.R. § 3.303 (2014).

In regard to his bilateral shoulder disabilities and arthritis of the bilateral feet, these claims require further development and are discussed in more detail in the Remand section, below.

Depression

The effective date for an award of disability compensation based on an original claim for direct service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2014).  If the grant is based on a claim which has been finally denied and subsequently reopened by the receipt of new and material evidence, the effective date is the date of receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(q), (r) (2014).

The Veteran initially claimed service connection for depression by filing a statement that was received on June 9, 2010.  This claim was denied in February 2011.  The Veteran timely noted his disagreement, and formally filed an appeal to the Board in September 2011.

In August 2012, the Veteran requested information as to the status of his appeals.

In a statement received July 31, 2013, he requested service connection for posttraumatic stress disorder (PTSD).  This claim was granted in July 2014.  The RO granted an effective date of service connection of July 31, 2013, explaining that the effective date for reopened claims is the date of receipt of the request to reopen.  The RO found service connection was warranted due to the direct relationship between service and major depressive disorder found by the VA examiner.

Upon review of the claim, the Board finds that an earlier effective date is warranted for service connection of MDD.  The Veteran's June 2010 claim was still pending and jurisdiction rested with the Board when the July 2013 claim was received.  The February 2011 decision addressing that issue was not final.  The July 2014 VA examiner opined that MDD was related to service, and that there was direct temporal relationship between the onset of his symptoms and his service, first noted in June 2004.  Accordingly, as the initial claim was still pending, and the examiner opined that his symptoms since 2004 were related to service, he is entitled to an effective date as of the date of receipt of the initial claim, June 9, 2010.  This decision thus prevents any prejudice from inuring to the Veteran from the RO's decision to grant what it branded as a "new" claim when the whole claim was pending before the Board, with a filing date of June 9, 2010.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  


ORDER

The claims of entitlement to service connection for bilateral knee disabilities, bilateral foot plantar fasciitis, bilateral foot arthritis, and bilateral shoulder disabilities are reopened.

Service connection is granted for right knee and left knee arthritis.

Service connection is granted for right and left foot plantar fasciitis.

An effective date of June 9, 2010, is granted for the award of service connection for MDD.  


REMAND

The Veteran's remaining claims require additional development.

The Veteran has reported receiving benefits from the Social Security Administration (SSA).  These records have not been obtained by the RO.
Further, it is not clear that a complete set of service treatment records (STRs) or post-service treatment records from the San Juan VAMC are of record.  Finally, it appears that attempts were made to verify the Veteran's periods of ACDUTRA and INACDUTRA, but another attempt should be made.  The record must be supplemented by these additional records.

In regard to hearing loss and tinnitus, the December 2011 VA examination is inadequate for adjudication.  The physician who completed the report checked the boxes indicating that the claimed conditions were "at least as likely as not" related to service, however, the accompanying rationale appears to be negative.  Also, the examiner noted that the Veteran had left ear hearing loss in 1999, but did not address whether his hearing loss was aggravated during service.

In regard to arterial hypertension, the April 2008 VA examination did not provide an opinion as to whether it is related to service.  On remand, a nexus opinion should be obtained.

In regard to diabetes, the Veteran alleges he was diagnosed within a year of separation from service.  A medical opinion has not been obtained as to whether it is as likely as not that diabetes incepted during service or within a year from separating from service.

In regard to his right wrist, a VA examination has not been conducted and a medical opinion has not been obtained.  On remand, he should be provided an examination.  

In regard to his bilateral shoulders, the Veteran has alleged his shoulders were painful during service.  The VA examination on record is inadequate for adjudicatory purposes.

In regard to his lumbar spine disability, the Veteran asserts his condition is worse than reflected by his current rating.  His most recent examination of his spine was in November 2011.  Accordingly, as the record does not contain a more recent examination, an updated examination should be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's disability file from SSA.

2.  Ensure that a complete copy of VA treatment records are of record.  Ask the Veteran to identify all private treatment providers and to authorize VA to obtain records.

3.  Attempt to locate additional STRs.  All efforts should be memorialized in the file.

4.  Attempt to obtain verification of the Veteran's periods of active duty and inactive duty for training (ACDUTRA & INACDUTRA).  If unable, provide the Veteran with appropriate notice and ask that he provide any information that he has.

5.  Following receipt of records, schedule the Veteran for a VA examination to determine the etiology of hearing loss and tinnitus.  The examiner is asked to review the claims file prior to the examination, and to provide an explanatory rationale with citations to evidence in the record and to accepted medical knowledge.  

An audiogram showed left ear hearing loss of the left ear in February 1999.  His puretone thresholds, in decibels, were 10 at 500 Hertz, 30 at 1000 Hertz, 30 at 2000 Hertz, 45 at 3000 Hertz, and 60 at 4000 Hertz.  In March 2002, his puretone thresholds were improved, and were 10 at 500 Hertz, 20 at 1000 Hertz, 20 at 2000 Hertz, 15 at 3000 Hertz, and 30 at 4000 Hertz.  The examiner indicated that he had hearing loss in 1999 but did not address that his hearing was normal for VA purposes in March 2002.  He entered active duty in February 2003.  The examiner is asked to provide an opinion as to whether it is as likely as not (50 percent or greater probability) that any current hearing loss and tinnitus is related to noise exposure in service.  In providing the opinion, the examiner is asked to address the apparent improvement in his hearing between 1999 and 2002.

6.  Obtain a medical opinion on whether it is as likely as not (50 percent or greater probability) that arterial hypertension incepted during service or within the year after separation from service, i.e., by July 2005.  The examiner is asked to review the claims file and to provide an opinion with citation to the evidence of record and to medically accepted knowledge.  It is up to the discretion of the examiner as to whether a full examination is in order.  

7.  Obtain a medical opinion on whether it is as likely as not (50 percent or greater probability) that diabetes mellitus, type II, incepted during service or within the year after separation from service, i.e., by July 2005.  The examiner is asked to review the claims file and to provide an opinion with citation to the evidence of record and to medically accepted knowledge.  It is up to the discretion of the examiner as to whether a full examination is in order.

8.  Schedule the Veteran for a joints examination to obtain a medical opinion on whether it is as likely as not (50 percent or greater probability) that arthritis of the bilateral feet, any right wrist disability, and/or any shoulder disabilities are related to service.  The examiner is asked to address whether any incident in service caused any of these disabilities as well as whether any of these disabilities were caused or aggravated (that is, caused a permanent increase in severity that was beyond the normal progress of the disease or condition) by any other service connected disability.  He is currently service connected for major depressive disorder, lumbosacral strain-myositis, cervical strain-myositis, bilateral knee arthritis, and bilateral plantar fasciitis.  The examiner is asked to review the claims file prior to the examination, and to support all rendered opinions with explanatory rationale citing to evidence in the record and to medically accepted knowledge.

5.  Schedule the Veteran for an updated examination of his lumbar spine.  The examiner is asked to conduct a complete examination, including all diagnostic testing.  The examiner is asked to conduct range of motion measurements, and to comment on whether there is additional functional loss or further reduction of motion after repeated testing.  Identify whether the Veteran has intervertebral disc syndrome (IVDS), and if so, provide an opinion on the duration of incapacitating episodes in a the preceding 12-month period.  The examiner is asked to identify all neurologic abnormalities that have resulted due to his service-connected lumbar spine disability, and to provide an opinion their respective severities.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


